LOCKWOOD, Justice:
A complaint was filed May 17, 1965 charging the defendant J. D. Hawkins with second degree rape of his thirteen year old adopted daughter committed on August 2, 1963 in violation of A.R.S. §§ 13-611, sub-sec. B and 13-614, subsec. B. He was also charged with child molestation in violation of A.R.S. § 13-653 (1965). The defendant entered a plea of not guilty to both charges and a trial date was set for September 8, 1965. The matter was subsequently continued to September 14, 1965 upon which date the defendant entered a plea of guilty to the charge of second degree rape. Thereafter a sentence was imposed of four to five years in the Arizona State Prison. The child molestation charge was dismissed on October 1, 1965.
Defendant filed a “motion for reconsideration of sentence and inquiry into mitigating circumstances”, with attached affidavits of his wife and minister, which was denied. Defendant has appealed from the imposed sentence.
*221We have recently reiterated the general rule that we will not revise or reduce a sentence within the limits of the penalty prescribed by the appropriate statute unless it clearly appears that the sentence is excessive. State v. Corrales, 95 Ariz. 401, 391 P.2d 563 (1964).
The record herein indicates that the defendant had on many occasions “made advances toward” the victim, who was also his niece, and at least on three occasions committed the act of sexual intercourse.
Though the defendant, aged fifty-three, has had no criminal record of any kind and enjoyed an excellent reputation in the community, we cannot say that the sentence is clearly excessive.
Affirmed.
STRUCKMEYER, C. J., BERNSTEIN, V. C. J., and UDALL and McFARLAND, JJ., concur.